FILED
                            NOT FOR PUBLICATION                             FEB 27 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT

MARGARITA GAETA, as guardian ad                 No. 09-15001
litem for A.G., a minor child and
AUGUSTINE GAETA,                                D.C. No. 5:05-cv-04115-JW
                                                Northern District of California,
              Plaintiffs - Appellants,          San Jose

  v.
                                                ORDER
PERRIGO PHARMACEUTICALS
COMPANY and BASF CORPORATION,

              Defendants - Appellees.




                On Remand From The United States Supreme Court

Before: FERNANDEZ and SILVERMAN, Circuit Judges.

       The Supreme Court having vacated our prior opinion for further

consideration in light of PLIVA, Inc. v. Mensing, 131 S. Ct. 2567 (2011), see L.

Perrigo Co. v. Gaeta, 132 S. Ct. 497 (2011), we now AFFIRM the district court’s

grant of summary judgment in favor of Perrigo Pharmaceuticals Company.